Fourth Court of Appeals
                                San Antonio, Texas
                                   December 30, 2020

                                   No. 04-20-00094-CV

                        Roger Scott LADWIG and Wayne Ramsay,
                                      Appellants

                                            v.

                                  Theresa Marie GRAF,
                                        Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-15269
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena Chapa, Justice
             Irene Rios, Justice,
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

        On December 17, 2020, appellants filed a motion for en banc reconsideration. After
consideration, the motion is DENIED.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.
___________________________________
MICHAEL A. CRUZ, Clerk of Court